Citation Nr: 1718579	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to September 8, 2008 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in December 2011, at which time service connection for sleep apnea was denied and an effective date of September 8, 2008 was granted for TDIU.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2013 the Court issued a memorandum decision that, in pertinent part, vacated the Board's December 2011 decision denying entitlement to service connection for sleep apnea and an effective date earlier than September 8, 2008 for TDIU.  

This appeal was most recently before the Board in August 2016 when it was remanded for an additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in August 2016 when it was remanded, in part, for an addendum VA opinion which addressed whether the Veteran's diagnosed obstructive sleep apnea (OSA) was caused or aggravated by his service-connected PTSD. 

In response to the August 2016 Board remand a November 2016 addendum opinion was obtained.  The opinion provider found the Veteran's OSA was caused by his obesity rather than his PTSD.  The opinion provider explained that OSA can be caused by obesity and that at the time of the Veteran's diagnosis in 2007 he was classified as obese, therefore his OSA was caused by his obesity.  The opinion provider also included a citation to an article which found a link between obesity and OSA.  The opinion provider also found that Veteran's OSA was not aggravated by his PTSD because his OSA had improved with the use of a CPAP machine.

The Board finds the November 2016 addendum opinion to be inadequate.  The opinion provider cited literature that noted a link between obesity and OSA and noted the Veteran's classification as obese, but failed to explain how this precluded the possibility of his service-connected PTSD from being at least a contributory cause of the Veteran's OSA.  The Board notes that secondary service connection does not require that the Veteran's service-connected PSTD be the sole cause of the Veteran's OSA, but can be a contributing cause.  Additionally, the examiner did not address the evidence of record noting that the Veteran's sleep impairment was a symptom of his PTSD.  See November 2006 VA treatment record, November 2006 Veteran statement, and April 2015 VA examination.  Specifically, the Board notes an August 2008 private treatment record which noted the Veteran does not use his CPAP machine because he finds it caused him to have nightmares and intrusive memories of his active service.  

The Board also finds the opinion provider's conclusion that the Veteran's OSA was not aggravated by his service-connected PTSD to be inadequate.  The opinion provider noted that the Veteran's OSA had improved but did not provide an opinion as to why this precluded the possibility of the Veteran's service-connected PTSD from aggravating his OSA.  Specifically, the Board finds the opinion provider did not address the possibility that while the Veteran's OSA had been improving, it could have improved more, but for the Veteran's service-connected PTSD.  Moreover, the opinion provider indicated the Veteran's OSA had improved but did not discuss the significance of VA treatment records noting the Veteran had recently been experiencing recurrent upper respiratory infections.  See December 2015 and June 2016 VA treatment records.  Additionally, the opinion provider did not address the September 2008 private opinion which included an excerpt from literature indicating PTSD can exacerbate OSA.  

The Veteran's claim of entitlement to an effective date prior to September 8, 2008 for TDIU is inextricably intertwined with his claim for entitlement to service connection for sleep apnea.  Therefore, the Board must defer adjudication of the TDIU claim until the development of the sleep apnea claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the record indicates the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file. 

2.  After the completion of the above contact the November 2016 opinion provider who provided an opinion in connection with the Veteran's claim for entitlement to service connection for sleep apnea and request an addendum opinion.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

The opinion provider should consider and discuss as necessary the following:

(i)  An August 2008 private treatment record noting the Veteran reported he did not use his CPAP machine because it caused him to have bad dreams and intrusive memories of his active service; and 

(ii)  The evidence of record noting sleep impairment as a symptom of the Veteran's service-connected PTSD, to include, a November 2006 VA treatment record, November 2006 Veteran statement, and an April 2015 VA examination.  

(b)  If the answer to (a) is "no," is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is aggravated by his service-connected PTSD?

The opinion provider should consider and discuss as necessary the following:

(i)  December 2015 and June 2016 VA treatment records noting the Veteran was experiencing an upper respiratory infection; and 

(ii)  The September 2008 private opinion citing literature which indicates PSTD can exacerbate sleep apnea.  

The opinion provider is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the November 2016 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3. Then readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


